FILED
                            NOT FOR PUBLICATION                              JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30290

               Plaintiff - Appellee,             D.C. No. 9:05-cr-00053-DWM

 v.
                                                 MEMORANDUM*
NIGEL GRAHAM ERNST,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Nigel Graham Ernst appeals from the district court’s judgment and

challenges the aggregate 6-month sentences imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ernst contends that his sentence is substantively unreasonable because the

district court placed undue emphasis on uncharged conduct to the exclusion of

mitigating factors. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3583(e) factors and the totality of the circumstances,

including Ernst’s breach of the court’s trust within two months of being placed on

supervised release. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007); see also United States v. Xinidakis, 598 F.3d 1213, 1217 (9th Cir. 2010) (“A

district court has discretion to impose concurrent or consecutive sentences after

revocation of multiple concurrent terms of supervised release.”).

      AFFIRMED.




                                           2                                       15-30290